NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


               MACK DARRELL ROMAINE, Petitioner/Appellant,

                                           v.

                  DAVID SHINN,1 et al., Respondents/Appellees.

                                No. 1 CA-HC 19-0005
                                  FILED 1-9-2020


              Appeal from the Superior Court in Maricopa County
                             No. CV2018-015476
                  The Honorable Sherry K. Stephens, Judge

                                     AFFIRMED


                                      COUNSEL

Mack Darrell Romaine, Florence
Petitioner/Appellant




1     David Shinn is substituted for Charles Ryan as the Director of the
Arizona Department of Corrections. See ARCAP 27(c)(2).
                        ROMAINE v. SHINN, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Diane M. Johnsen joined.


J O N E S, Judge:

¶1            Mack Romaine appeals from an order denying his habeas
corpus petition, claiming his sentences are illegal and asserting the superior
court abused its discretion when it failed to correct them. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           In July 1993, a jury convicted Romaine of nine counts of sexual
conduct with a minor occurring between 1987 and 1992. Romaine was
sentenced to more than 140 years’ imprisonment. We affirmed his
convictions and sentences on appeal. State v. Romaine, 1 CA-CR 93-0647
(Ariz. App. Mar. 12, 1996) (mem. decision).

¶3            In May 2019, Romaine filed a petition for habeas corpus,
asserting that, because the statute governing sentencing for dangerous
crimes against children2 was “recognized as unconstitutional in an
unreported Arizona case,” his convictions were based upon “invalid law,”
his indictment was “void,” and the trial court “had no subject matter
jurisdiction” over his trial and sentencing. The superior court denied the
petition, and Romaine timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1) and -2101(A)(11)(a).

                               DISCUSSION

¶4            We review the denial of a writ of habeas corpus for abuse of
discretion. State v. Cowles, 207 Ariz. 8, 9, ¶ 3 (App. 2004). A superior court
abuses its discretion “where the record fails to provide substantial support



2      Romaine repeatedly refers to Arizona Revised Statutes (A.R.S.) § 13-
604.01. This section was renumbered to A.R.S. § 13-705, effective January 1,
2009. See 2008 Ariz. Sess. Laws, ch. 301, § 17 (2nd Reg. Sess.). Absent
material changes from the relevant date, we cite a statute’s current version.


                                      2
                         ROMAINE v. SHINN, et al.
                           Decision of the Court

for its decision or the court commits an error of law in reaching the
decision.” Id.

¶5             On appeal, Romaine reasserts his argument that his
convictions were based upon a law that was held unconstitutional. He does
not identify the unreported case on which he relies, any cases that have
applied the authority, or the legal basis for the purported decision. Nor
does Romaine articulate why the sentencing statute is unconstitutional, or
how the invalidity of a sentencing statute would affect his convictions.
Moreover, contrary to Romaine’s assertions, our supreme court has
repeatedly upheld the constitutionality of A.R.S. § 13-705 against various
challenges, both before and since Romaine’s convictions. See, e.g., State v.
Jones, 235 Ariz. 501, 502, 503-04, ¶¶ 1, 13 (2014) (double jeopardy); State v.
Berger, 212 Ariz. 473-75, 478, 483, ¶¶ 3, 6, 22, 25, 51 (2006) (cruel and unusual
punishment); State v. Lyons, 167 Ariz. 15, 17 (1990) (separation of powers);
see also State v. Tsinnijinnie, 206 Ariz. 477, 477-80, ¶¶ 1-19 (App. 2003)
(vagueness). On this record, we find no error in the denial of the petition.

                                CONCLUSION

¶6              The superior court’s order denying Romaine’s habeas corpus
petition is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          3